Title: John Barnes to Thomas Jefferson, 27 May 1817
From: Barnes, John
To: Jefferson, Thomas


          
            Dear Sir—
            George Town Coa
27th May 1817.
          
          I am Hond by your favr 17th and Notice the particular dates of your Movemts the most suitable to my  offices—will be, to embrace—the interval between this, and 20th June. of course I purpose leaving G. T. 31st—the want of a friend—(in Case of Accidt) has induced me in taking the Liberty of engaging—the Young Studint Mentioned—in my last—with whom, I flatter my self you will not be displeased—
          Mr Milligan has promised—to hand me—whatever of the Books—he is able to compleat—
          Yrs most Respectfully, with great Esteem—
          
            Yr most Obedt servant
            John Barnes.
          
        